Citation Nr: 0510340	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for vision impairment.  

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to an initial compensable rating for plantar 
warts on the right foot. 

4.  Entitlement to an initial compensable rating for allergic 
rhinitis.  

5.  Entitlement to an initial compensable rating for 
gastroesphoghagel reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1994 to September 1998, with 7 months and 18 days of prior 
active service.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In April 2003, the veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claims.  In March 2004, the Board remanded his claims to 
the RO for additional development.  The case has been 
returned to the Board and is now ready for appellate review.  

The issue of entitlement to an initial compensable rating for 
GERD is addressed in the REMAND portion of the decision below 
and is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran was not treated in service for fibromyalgia, 
and his recently diagnosed fibromyalgia has not been related 
to his military service.  

3.  The veteran's service medical records contain a diagnosis 
of myopia, and he has been currently diagnosed with 
refractive error.  

4.  The veteran's plantar warts on his right foot are 
currently asymptomatic.  

5.  The veteran's allergic rhinitis has not resulted in nasal 
obstruction or polyps.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A.          §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  Vision impairment was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

3.  The criteria for an initial compensable rating for 
plantar warts of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, Part 4, including § 4.71a, Diagnostic 
Code 5284,        § 4.118, Diagnostic Codes 7804, 7806, 7819, 
5284. (Prior to and from August 30, 2002).  

4.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West. 2002); 38 C.F.R.    § 4.97, 
Diagnostic Code 6522 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for fibromyalgia 
and for vision impairment, as well as increased ratings for 
his service-connected plantar warts of the right foot and for 
allergic rhinitis.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  A March 2004 
letter from the RO notified the veteran of what evidence was 
of record and what evidence was needed to substantiate his 
claims.  He was also told of what evidence and information 
the government would obtain and of what he should obtain.  
All relevant VA outpatient treatment records have been 
obtained, and there is no indication that there are any 
pertinent private records available that should be obtained.  
Moreover, the veteran has been examined in conjunction with 
this claims.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.159(b)(1), explicitly, and 38 U.S.C.A. 
§ 5103(a), implicitly, require that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The Court's statement that §§ 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Additionally, the Pelegrini decision 
had not held that VA's notice must contain the "magic" 
words of the statute or the regulation in order to comply 
with the content requirements of the 3.159 notice.  See 
VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claims, such an error would 
prevent adjudication of his claim.  

In addition, the March 2004 letter notified the veteran that 
he should send any additional information within 60 days.  A 
recent Court decision held that VA must wait one year before 
denying a claim.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 
2003, Congress reinstated VA's authority to make decisions on 
all claims without waiting one year.  Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed and adjudicate the issues on 
appeal.

II.  Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a) (2004).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiencies as such 
are not diseases within the meaning of applicable legislation 
and service connection is not proper for these conditions.  
See 38 C.F.R. § 3.303(c) (2004).  

A.  Fibromyalgia

The veteran's service medical records make no reference to 
fibromyalgia.  In fact, fibromyalgia is first documented in 
clinical records dated in March and April 2000 in connection 
with an examination for the veteran's gastrointestinal 
complaints.  While fibromyalgia is not listed as a definitive 
diagnosis, fibromyalgia was noted as the reason why the 
veteran was taking Elavil.  In November 2000, private records 
note that the veteran was there to discuss fibromyalgia.  It 
was reported that Amitriptyline was causing side effects, and 
the veteran was to be referred to another physician.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for fibromyalgia.  Fibromyalgia was 
first noted in 2000, several years after the veteran's 
separation from active duty.  In addition, no medical 
evidence indicates that the veteran's fibromyalgia had its 
onset in service.  Absent a showing of fibromyalgia in 
service, or any medical nexus between the currently diagnosed 
fibromyalgia disorder and service, the claim cannot prevail.  
While the veteran argues that he has fibromyalgia which is 
related to his military service, as a layperson he is not 
competent to provide a medical opinion to support such a 
finding.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (laypersons are not competent to render medical 
opinions).  Thus, service connection for fibromyalgia must be 
denied.  

B.  Vision Impairment

The veteran's service medical records show that in November 
1993 his vision was 20/20 in the right eye and 20/25 in the 
left eye, corrected to 20/20.  In September 1995, the veteran 
reported that he had broken his glasses, and had decreased 
visual acuity.  However, no eye disease or injury was 
present.  It was reported that he was in good ocular health.  
In March 1996, the veteran reported having itchy eyes when 
examined during an asthma-hay fever consult.  A May 1998 
entry noted the veteran's complaints of itching of the eyes, 
with no complaints about his vision.  He denied a history of 
an eye injury or disease.  His vision was noted to be 20/40 
in the right eye, corrected to 20/20, and 20/40 in the left 
eye, corrected to 20/20.  The diagnosis was myopia, dry eye 
syndrome.  The veteran was noted to be in good ocular health.  

Private medical records show that in August 2001 the 
veteran's vision was 20/25, bilaterally.  

At his hearing before the undersigned in April 2003, the 
veteran testified that he believed that the work he did in 
the military affected his eyesight.  A complete transcript is 
of record.  

The veteran was examined by VA in May 2004, at which time he 
complained of decreased vision.  An examination noted that 
his corrected vision was 20/20, bilaterally.  No disease or 
deformity of the eye was found.  The diagnosis was refractive 
error.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for vision 
impairment.  As noted above, congenital or developmental 
defects, including refractive error of the eye, are not 
diseases within the meaning of applicable legislation.  See 
38 C.F.R. § 3.303(c).  A congenital or developmental defect 
does not constitute a "disease" or "injury" as contemplated 
by the statute because it does not result from damage 
inflicted on the body by an external force (injury), or a 
deviation from or interruption of the normal structure or 
function of a part, organ, or system of the body (disease).  
See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003); 
38 C.F.R. § 3.303(c) (2004).  

The veteran's vision impairment is due to Myopia, which is 
more commonly known as nearsightedness and is defined as an 
error of refraction.  Norris v. West, 11 Vet. App. 219, 220 
(1998).  See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
VI, para. 11.07(b) (August 26, 1996) (hereinafter "M21-1").  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable law.  See 38 C.F.R. § 3.303(c) 
(2004).  As refractive error of the eye is not, by law, a 
disease or injury, it requires more than an increase in 
severity during service to warrant a grant of service 
connection.  Unless the evidence shows that refractive error 
was subject to a superimposed disease or injury during 
military service that resulted in increased disability, 
service connection must be denied.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in any increased disability.  The veteran's service 
medical records showed no injuries to the eyes, nor has the 
veteran made such a claim.  The record also makes no 
reference to a diagnosis of any eye disease.  While the 
veteran was found to have dry eyes in service, current 
records do not reflect any complaint or diagnosis of dry 
eyes.  In addition, while the veteran was noted to have itchy 
eyes in service, this was in conjunction with an evaluation 
for allergies, and no diagnosis of an eye disease was noted.  
The veteran maintains that his visual acuity decreased during 
his military service.  However, as refractive error of the 
eye may not be considered a disease or injury according to VA 
law, and as there is no competent medical evidence of a 
superimposed disease or injury during service that resulted 
in a decrease in visual acuity, the veteran is not entitled 
to service connection for myopia.  


III.  Increased Rating Claims

This appeal ensued after the veteran disagreed with the 
initial ratings assigned following the grant of service 
connection for plantar warts of the right foot and allergic 
rhinitis.  Therefore, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging." See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.

A.  Plantar Warts of the Right Foot

In November 2001, the RO granted service connection and 
assigned a noncompensable rating for plantar warts of the 
right foot, effective from August 2000.  The RO noted that 
his service medical records showed treatment for the 
disability in 1996, 1997, and 1998.  The RO also reported 
that private records showed that in January 1999 and March 
1999 the veteran was treated for plantar warts on the right 
foot with injection therapy.  

The veteran was examined by VA in November 2002 in connection 
with his claim.  The veteran reported having multiple warts 
excised from Spring to Fall of 1999.  He said that warts 
recurred approximately nine month prior to the current 
examination.  The veteran reported having no treatment in the 
past twelve months.  The examiner stated that there were no 
warts on the right foot.  Calluses were noted on the first 
and fifth plantar metatarsophealangeal joint.  The diagnosis 
was no wart on either foot at this time, calluses, bilateral 
feet. 

The veteran was afforded an additional VA compensation 
examination in May 2004.  A report from that examination 
notes that the claims file was reviewed by the examiner.  The 
veteran reported having warts on the bottom of his right foot 
since 1985.  Historically, it was noted that the warts were 
treated with topical therapy with resolution, and that the 
veteran had no recurrence last year.  It was reported that he 
was currently asymptomatic.  A physical examination showed 
the right plantar surface to be normal without plantar warts 
or other abnormalities.  The diagnosis was history of plantar 
warts, right foot since 1985, current quiescent.  The 
examiner stated that the veteran has had a history of plantar 
warts since 1985.  It was stated that these plantar warts had 
been self treated and that the problem was clinically 
quiescent.  

The RO rating the veteran's plantar warts of the right foot 
under 38 C.F.R. § 4.118, Diagnostic Code 7819 (2004).  Prior 
to August 30, 2002, ratings under Diagnostic Code 7819 for 
new, benign skin growths were rated as analogous to scars, 
disfigurement, etc.  The code further indicated that, unless 
otherwise provided, rate codes 7807 through 7819 as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  Under 
Diagnostic Code 7804, a superficial scar that is tender and 
painful on objective demonstration is rated 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Under Diagnostic Code 7806, a 10 percent rating was assigned 
if there was exfoliation, exudation or itching involving an 
exposed surface or extensive area.  A 30 percent rating 
applied if there is exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating was 
assigned if there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or if the 
disability is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7806 and 7819 (2002).  

Under the revised rating criteria, Diagnostic Code 7819 
provides that benign skin neoplasms should either be 
evaluated based on disfigurement of the head, face, or neck 
under Diagnostic Code 7800; as scars under Diagnostic Codes 
7801 to 7805; or based on impairment of function. 38 C.F.R. § 
4.118, Diagnostic Code 7819 (2004).  Under the new Diagnostic 
Code 7804, a 10 percent rating is warranted for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  A 10 percent rating is the 
maximum evaluation available under this diagnostic code.  

Given the evidence as outlined above, the Board finds that 
the new rating criteria is neither more nor less favorable to 
the veteran.  There is no evidence to support the assignment 
of a compensable rating under either the old or the revised 
criteria at any time during the appeal period, since the 
findings on official VA examinations is that the veteran's 
disability is asymptomatic.   For a compensable evaluation to 
be assigned, there must be evidence of disfigurement, tender 
and painful scarring, or some impairment of function.  Thus, 
the criteria for an initial compensable rating have not been 
met. 

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable rating for plantar warts of the right 
foot.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.  

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected plantar warts on 
the right foot disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  Consequently, the Board finds that 
the noncompensable rating assigned adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher evaluation is denied.

B.  Allergic Rhinitis

The veteran was seen for allergies and rhinitis in service on 
several occasions.  On VA examination in November 2002, the 
veteran reported that he suffered from Fall and Spring 
allergy attacks.  A physical examination showed 10 percent 
nasal obstruction on the right and 50 percent nasal 
obstruction on the left.  Left suborbital tenderness to 
palpation was present on the left, with no purulent discharge 
or crusting.  The diagnosis was allergic rhinitis.  

On VA examination in May 2004, the veteran said he continued 
to require medication, including Rhinocort, Zyrtec, and 
Musinex.  He stated that these medications had cleared his 
nasal passages and improved his symptoms significantly.  A 
physical examination showed mild erythema in the nasal 
mucosa, with no evidence of nasal obstruction or polyps.  The 
pertinent diagnosis was allergic rhinitis.  

The RO evaluated the veteran's allergic rhinitis under 
Diagnostic Code 6522.  Under this code provision, a 30 
percent evaluation is assigned for allergic rhinitis with 
polyps.  A 50 percent evaluation is warranted for allergic 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6522.  The Board notes that Diagnostic Code 6522 does not 
provide a noncompensable disability evaluation.  However, in 
every instance where the schedule does not provide for a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that there is no evidence of greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Therefore, the 
preponderance of the evidence is against a compensable 
evaluation for allergic rhinitis since the initial grant of 
service connection.  The claim must therefore be denied.  

There is no competent evidence of record which indicates that 
the veteran's disability has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case. See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).


ORDER

Service connection for fibromyalgia is denied.  

Service connection for vision impairment is denied.  

An initial compensable rating for plantar warts on the right 
foot is denied.  

An initial compensable rating for allergic rhinitis is 
denied.  


REMAND

The Board notes that a July 2004 rating decision granted 
service connection and assigned a noncompensable evaluation 
for GERD.  In an August 2004 statement, the veteran disagreed 
with that decision concerning the noncompensable rating.  The 
veteran has thus filed a notice of disagreement (NOD) with 
respect to the assignment of a noncompensable evaluation.  38 
C.F.R. § 20.201 (2004).  To date, however, the RO has not 
issued a statement of the case (SOC) in response to the 
veteran's NOD. 

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2004); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to an initial 
compensable rating for GERD.  The 
statement of the case should include a 
discussion of all relevant evidence 
considered, and citation to all pertinent 
law and regulations.  Thereafter, the 
veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.  

The purpose of this REMAND is to obtain additional 
development and to afford due process of law. The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The appellant is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal. No action 
is required of the appellant until he is notified.



	                     
______________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


